Citation Nr: 0117038	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
mental condition.  The veteran perfected a timely appeal of 
this determination.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or her claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, "VCAA"); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L.No. 106-419, § 104 
(2000).

The veteran and his representative contend that service 
connection is warranted for a psychiatric disorder.  
Specifically, he asserts that he was hospitalized for a 
psychiatric disorder in service, and that he has continued to 
suffer from symptoms associated that condition since service.  
He contends that he has submitted new and material evidence 
to reopen the claim for service connection.

The RO originally denied the veteran's claim of entitlement 
to service connection for a psychiatric disorder in a 
September 1988 rating decision.  In August 1992, the RO 
denied the veteran's application to reopen the claim of 
service connection for a psychiatric disorder.  The veteran 
did not initiate an appeal of the September 1988 rating 
action, and he did not complete his appeal of the August 1992 
determination.  The September 1988 and August 1992 RO 
decisions are final, with the exception that the claim of 
service connection for a psychiatric disorder may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991). 

The Board observes that according to a review of the in June 
2000 rating decision, and the September 2000 Statement of the 
Case, the RO apparently applied the new and material standard 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (expressly rejecting the new and material standard 
articulated in Colvin).  Instead, the United States Court of 
Appeals for the Federal Circuit, reviewing the history of 
38 C.F.R. § 3.156(a), including the comments submitted by the 
Secretary at the time the regulation was proposed, concluded 
that the definition emphasized the importance of a complete 
record rather than a showing that the evidence would warrant 
a revision of the previous decision.  Hodge v. West, 155 F.3d 
at 1363.  Given that the incorrect standard was used by the 
RO in this case, the veteran should be advised that new and 
material evidence is evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, supra.

In this context, the RO should advise the veteran and his 
representative of the information and evidence necessary to 
complete his application to reopen his claim for service 
connection for a psychiatric disorder.  As required by the 
VCAA, it is now incumbent upon the VA to notify the veteran 
and his representative "of any information, and any medical 
or lay evidence, not previously provided by the Secretary 
that is necessary to substantiate the claim."  VCAA, § 3 (to 
be codified as amended at 38 U.S.C. § 5103).  For this task, 
the veteran and his representative should be informed that 
they can submit medical evidence which confirms that the 
veteran's current psychiatric disability originated during 
service, or was manifested within one year following his 
separation; or that the symptomatology associated with his 
current psychiatric disability has continued since his 
separation from service.

Additionally, in accordance with the VA's duty to assist the 
veteran in developing further evidence which might support a 
reopening of his claim, as required by the VCAA, it is also 
incumbent upon the VA to make reasonable efforts to obtain 
relevant information and evidence that has been adequately 
identified, which might constitute new and material evidence 
sufficient to reopen the claim.  VCAA, § 3 (to be codified as 
amended at 38 U.S.C. § 5103A).

In this regard, in a July 1999 medical statement, the 
veteran's treating physician, C.K B., MD, indicates that the 
veteran is currently under his care and treatment, and; in 
the physician's opinion, the veteran is not able to hold any 
gainful employment at this time due to his medical condition.  
In a subsequent statement prepared by the same physician in 
September 1999, Dr. B. related that the veteran has been 
under his treatment since February 1996, and was last seen in 
August 1999.  Dr. B. reported that the veteran's diagnoses 
include major depression and post traumatic stress disorder 
(PTSD), with a Global Assessment of Functioning (GAF) rating 
of 45; and problems with isolation and financial concerns.  
Dr. B. noted that the veteran continues to be depressed with 
significant anxiety; that his sleep and appetite fluctuates; 
and that his energy and ambition remain low.  Dr. B. also 
observed that the veteran was not currently psychotic or 
actively suicidal.  Dr. B. expressed the opinion that the 
veteran was totally disabled and unable to return to any 
gainful employment for at least a year, and that any 
assistance provided would decrease his level of stress.

Notably, these statements indicate that the veteran has been 
under Dr. C.K.B.'s care for a psychiatric condition since 
February 1996; however, there are no records from this doctor 
in the veteran's claims folder, other than the aforementioned 
statements.  Inasmuch as there may be private outpatient 
treatment records available from this doctor that have not 
been associated with the veteran's claims folder, and which 
may constitute new and material evidence, such that the 
veteran's claim could be reopened, a remand for further 
development is warranted.


Accordingly, this matter is REMANDED for the following 
development:

1. The RO should contact the veteran and 
ask him to provide the names and 
addresses of all VA and non-VA health 
care providers who have treated him 
for his psychiatric condition since 
his separation from service.  After 
securing the necessary release(s), the 
RO should obtain any records not 
already in the veteran's claims 
folder, to include all records from 
Dr. C.K.B., MD, which pertain to his 
treatment of the veteran's psychiatric 
disability.  The RO should take 
appropriate steps to obtain copies of 
all of the veteran's records of 
treatment or hospitalization from any 
VA facility so identified.  If any 
requested records are not available, 
or the search for such records 
otherwise yields negative results, 
that fact should be noted in the 
veteran's claims file, and the veteran 
so notified.

2.   The RO should also inform the 
veteran that he may submit information 
and evidence which confirms that his 
current psychiatric disability 
originated during service; that his 
psychiatric disability was manifested 
within one year following his 
separation; or that the symptomatology 
associated with his current 
psychiatric disability has continued 
since his separation from service.  
The veteran is also free to submit any 
pertinent medical or other records in 
his possession, and should be provided 
the opportunity to do so. 

3. To help avoid any future remand, the 
RO should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
determine whether, since the most 
recent August 1992 RO decision, new 
and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
a psychiatric disorder, including 
consideration of this issue in light 
of 38 C.F.R. § 3.156(a).

If the determination in this matter remains adverse to the 
veteran, the veteran and his representative should be 
provided with an appropriate supplemental statement of the 
case and afforded the applicable time period for response 
before the claims file is returned to the Board for further 
appellate consideration.  The purpose of this REMAND is to 
accord due process of law and to obtain additional 
information.  The Board intimates no opinion, either factual 
or legal, as to the ultimate outcome of this matter.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




